      Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

RODRIGO ARREOLA, as parent of Hector          *

Arreola, Deceased, and as Personal            *

Representative and Administrator of the       *

Estate of Hector Arreola, CONCEPCION          *

ARREOLA, as parent of Hector Arreola,         *

and S.A., minor child of Hector Arreola,      *

by next friend Jezreel Imee Custodio,         *
                                              *

        Plaintiffs,                           *
                                              *

v.                                            *        CASE NO. 4:19-cv-00005-CDL
                                              *

THE CONSOLIDATED GOVERNMENT                   *

OF COLUMBUS, GEORGIA,                         *

OFFICER MICHAEL AGUILAR, in his               *

individual and official capacity, OFFICER     *
BRIAN DUDLEY, in his individual and           *

official capacity, OFFICER AARON              *

EVRARD, in his individual and official        *
capacity, and COLUMBUS POLICE                 *

DEPARTMENT CHIEF OF POLICE                    *

RICHARD T. BOREN, in his individual and       *

official capacity,                            *
                                              *

       Defendants.

                           AFFIDAVIT OF W. RONNIE OAKES

       Personally appeared before me the undersigned officer duly authorized by law to

administer oaths, Ronnie Oakes, who after first being duly sworn, deposes and states under oath,

as follows:

                                                  1.

       My name is Ronnie Oakes. I am more than eighteen (18) years of age and competent to

give this Affidavit. I make this Affidavit based upon my personal knowledge and for use in

support of Defendants’ Motion for Summary Judgment in Arreola et al. v. The Consolidated
      Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 2 of 15



Government of Columbus, Georgia et a!., Case No. 4:19-cv-5(CDL), and for any other legal

purpose.

                                                2.

       I am a currently employed as an officer with the Columbus Police Department (“CPD”)

assigned to the patrol unit. I have been employed by the CPD since 2015.

                                                3.

       On January 13, 2017, I was interviewed by members of the CPD’ s Office of Professional

Standards (“OPS”) regarding the January 9, 2017 incident involving Hector Arreola. A copy of

that OPS transcript is attached hereto as Exhibit “A”.

                                                4.

       I have read my January 13, 2017 OP S interview transcript and swear and affirm that it is

accurate and that everything I stated during the January 13, 2019 OPS interview is true and

correct to the best of my knowledge.

       This    7   day of November, 2019.

                                             _________________________(L. S.)
                                             W. RONNIE OAKES

STATE OF GEORGIA
MUSCOGEE COUNTY

       I, the undersigned, a Notary Public in the aforesaid State and County, hereby certify that
W. RONNIE OAKES, whose name is signed to the foregoing instrument, and who is known to
me, acknowledged before me on this day that, being informed of the contents of said instrument,
she executed the same voluntarily for and as the act of herself.

                      this I ~dayof November, 2019.



(SEAL) My Commission Expires:
     Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 3 of 15




                                        Exhibit A

                   January 13, 2017     OPS Interview Transcript




                            Exhibit to Affidavit of W. Ronnie Oakes
Arreola et al. v. The Consolidated Government of Columbus, Georgia eta!., Case No. 4:19-cv-
                                             5-CDL
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 4 of 15



                                                OFFICE OF PROFESSIONAL STANDARDS
                                                    Columbus Police Department


      INTERVIEW WITH: Officer W. Ronnie Oakes                                                            CASE: 17-01
      Date/Time Taped: Friday, January 13, 2017/8:06 am,

      Sgt. Bridges:     This is a recorded interview with Officer Ronnie Oakes. He can be reached at cell phone
                        number                  He has been employed with the Columbus Police Department for
                                                    .


                        the past one year and six months as a police officer.

                        This interview is being conducted in the Office of Professional Standards located in the
                        Public Safety Center. Present during the interview are myself Sergeant J. G. Bridges, Major
                        F. D. Blackmon, Lieutenant R. L. Graham, and SergeantT. L. Birris-Mayo. The Office of Pro-
                        fessional Standards is conducting an investigation ordered by R. T. Boren, Chief of Police.

                        Officer Oakes, before we get started, prior to the recording being turned on you read and
                        signed an “Employee Voluntary Statement” form, is that correct?

      Ofc, Oakes:       Yes, sir.

      Sgt. Bridges:     You understand everything on there and understand why you’re here, this morning?

      Ofc, Oakes:       Yes, sir.

     Sgt. Bridges:      Okay. Officer Oakes, would you please, for the record, state your knowledge of the facts
                        involving the arrest of Hector Arreola, which occurred on January 9, 2Q17,tMo~~~ on Moss
                        Drive?

     Ofc. Oakes:       Yes, sir, So the call the came out, I believe it was an 8400, which was meet a person. Offi-
                       cer Aguilar1 and Officer Dudley2 responded to the call, I was currently working a burglary
                       call that came out at Graphicom3 on Veterans Parkway. Officer Aguilar then asked for an
                       additional unit       I’m not sure what the purposes was
                                            . . .                                      was for. Officer Evrard4 re-
                                                                                        . .   .


                       sponded to that call as far as asking for an additional unit, and then, I then heard Officer
                       Aguilar key up on the radio, and then just heard screaming from his radio, From what I
                       could tell, it sounded like it was Aguilar screaming       I wasn’t sure exactly who it was. I
                                                                                . . .


                       finished up what I needed from the burglary, and then, I went over there to Moss Drive
                       to see what was going on. When I arrived on scene, I could see Officer Aguilar and Dudley
                       looked like they were completely winded. Officer Evrard was on top of. I can’t. what
                                                                                                   . .         . .


                       his     what his name is. He was down on the ground. Had his arms like he was putting
                           . . .


                       cuffs on him. Suspect was still kicking around, so Iran up the hill, grabbed him by his legs.
                       Dudley then ran back to his car, got leg restraints to put on his legs to stop him from kick-
                       ing. We got leg restraints on him, we flipped him over, sat him up, and then Aguilar called
                       for EMS. to come out for a psych         eval
                                                               . . .     E.M.S. got on scene, we picked him up, put
                                                                          ...


                       him on the       the stretcher that they had out there, and then they were gonna go to the
                                    . . .




      Officer First class Michael S. Aguilar, Bureau of Patrol Services
 2    Officer Brian J. Dudley, Bureau of Pat~oI Services
      Graphicom, 6770 Veterans Parkway
 ‘~   Officer First Class Aaron D. Evrard, Bureau of Patrol Services
                                                                                                  CCG0001 69
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 5 of 15


  INTERVIEW WITH: Officer W. Ronnie Oakes                                                                          CASE: 17-01
  Date/Time Taped: Friday, January 13, 2017/8:06 am.                                                               Page 2 of 10

                    hospital. Aguilar told the mother, “We were just gone go over to the Medical Center, get
                   him      get him checked out for a psych
                               . . .                            eval     Aguilar checked his pupils, and his
                                                                        . . .   . . .


                   pupils were completely dilated. He was breathing, not really talking      saying anything
                                                                                                    . . .


                   to anybody. Once he was put in restraints, he just. all his fight just stopped. They then
                                                                                        . .


                   go on to the hospital. Aguilar said he was gonna follow the ambulance to the hospital,
                   and then, I was gonna go back to the precinct so I could finish my burglary report. And
                   then, I heard over the radio, “hey, we need you to go back over to the house.” Aguilar
                   called over the radio saying that the ambulance pulled over into River Road       not sure     . . .


                   why. Told sarge he can meet him over there. The dispatcher said cardiac arrest over the
                   radio, so I was assuming that the person that was in the ambulance went into cardiac ar-
                   rest. The sarge went over there. Sarge called me, told me to go back to the house. “We’re
                   gone treat the house as a crime scene.” So then, Ijust went back to the house, and I stayed
                   there until we got really to relieved to come out take over the crime scene.

  Sgt. Bridges:    Okay. You refer to the.          . .   you heard a call on the radio to an address on Moss Drive

  Ofc. Oakes:     Yes, sir.

  Sgt. Bridges:   . . .   had you heard any previous calls?

  Ofc, Oakes:     There was one previous call. I believe the mother called. ‘Cause I was riding in Section 6
                  and that was a Section 5 call. I believe the mother called out there from before, and it was
                  just     I think it was a 10-8 advice. I’m not sure exactly what the disposition was on that
                           .      .


                  call. But I believe itwasAguilarand Dudley went to that first call, initially. But I know there
                  was that one previous call, where the mother called it in. And then the second call was, I
                  believe, whenever the.. the gentleman called it in.
                                                      .




 Sgt. Bridges:    When you heard the second call.                .




 Dfc. Oakes:      Uh huh.~’1

 Sgt. Bridges:    .. .how long after that time did you hear screaming or whatever on the.                   . .   on the radio
                  that    that
                           . . .        . .




 Ofc. Oakes:      I’m.     ..     I’m

 Sgt. Bridges:     . .    caused you to respond?

 Ofc. Oakes:      I’m not exactly sure. exactly, how long that timeframe was because, whenever the bur-
                                              . .


                  glary call came out on my beat, the units came over there, and they started to check the
                  area. So as far as the timeframe from whenever that call went out to whenever he called
                  for assistance, I’m not sure exactly how long that was. ‘Cause I was getting information
                  for the burglary call.

 Sgt. Bridges:    Did you hear an officer come on the radio and ask for backup?


                                                                                                      CCG0001 70
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 6 of 15


  INTERVIEW WITH: Officer W. Ronnie Oakes                                                                          CASE: 17-01
  Date/Time Taped: Friday, January 13, 2017/8:06 am.                                                               Page 3 of 10

  Ofc. Oakes:      Yeah, that was Aguilar asking for an additional unit to come over that way. I wasn’t sure
                   exactly what was going on, but he asked for another unit to start heading that way. That’s
                   whenever Officer Evrard started to go over there.

  Sgt. Bridges:    When they keyed up on the radio, what could you hear in the background or did you hear
                   anything?

  Ofc, Oakes:      Once he keyed up and asked for an additional unit        like I heard him say that, and then,
                                                                             . . .


                   after that, whenever he was keying up, I could      just sounded like everybody was just
                                                                     . . .


                   screaming. I couldn’t really tell what was going on.

  Sgt. Bridges:    Once you responded, where did you position your vehicle?

  Ofc. Oakes:      I parked my vehicles by the other patrol officers vehicles, which was to the mother’s ad-
                   dress, ‘cause I thought they were still over there at the mom’s address. And then, when-
                   ever I got out of my car, I saw everybody was up the hill at the other address. I believe it
                   was 747 Moss Drive and that’s the        the numericals. That’s where everybody else was.
                                                        . . .




 Sgt. Bridges:    Tell me all the other officers that were on scene when you arrived?

 Ofc. Oakes:      Other officers that were on scene, it was Officer Aguilar, Officer Dudley, and Officer Ev-
                  rard, then I was the fourth officer on scene,

 Sgt. Bridges:    Okay. You explained that he was still struggling, so you ran up the hill and                 .




 Ofc. Oakes:      Yeah     .




 Sgt. Bridges:    .. .   helped

 Ofc. Oakes:      .. .   he was

 Sgt. Bridges:    .. .   restrain the individual?

 Ofc. Oakes:      Yes, sir, he was     he was facedown. Icould hear Evrard saying, you know, “Stop trying
                                             . . .


                  to fight. stop trying to fight.” And his legs were still kicking, and Iran up the hill. I
                               . .


                  grabbed his legs, trying to keep his legs still, so that way he wouldn’t come back and try
                  to kick Evrard. And then, Dudley said, “I’m gone run to my car and the the restraints. So
                  he ran to his vehicle, got his leg restraints, then came back, and we put ‘em on him.

 Sgt. Bridges:    While you were restraining his legs, did he continue to            ..   .   to struggle or fight?

 Ofc. Oakes:      He was still kicking whenever I was trying to hold his legs down. I wasn’t trying to      like,      . . .


                  ‘cause any      like, extra force or anything trying to stop him from moving. I just really
                                     . . .


                  wanted to keep his legs from coming up and kicking anybody.

 Sgt. Bridges:    Was he saying anything?
                                                                                                          CCG000I 71
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 7 of 15

   INTERVIEW WITH: Officer               W. ‘Ronnie Oakes                                                                        CASE: 17-01

  Date/Time Taped: Friday, January 13, 2017/8:06 am.                                                                            Page 4 of 10

  Ofc. Oakes:         Not from what I could tell                . . .   no, sir.

  S8t, Bridges:       Okay. Once the leg shackles put on, describe exactly what.                     .   what you and the other offi-
                      cersdid again?,

  Ofc. Oakes:         Once the leg shackles are on him, Evrard    I’m not sure where exactly he was positioned.
                                                                                   . . .


                      I’m not sure if he was    had him straddled or over to his side, but he was checking his
                                                   . . .


                      pockets to make sure he didn’t have anything in his pockets. Checked the pockets that
                      was on the back, because that’s what he could reach at first, Rolled him over to his side,
                      checked his other pockets, then once they had all his pockets cleared out, made sure
                      nothing was in there, they sat him up. He wouldn’t sit up on his own, so Aguilar let the
                      gentleman rest up against his legs while he was standing there.

  Sgt. Bridges:       He. you said he would not sit up on his own. Was that because he was unable to or be-
                              . .


                      cause.

  Ofc. Oakes:         We      we told him to
                              . . ,               to sit up. He just didn’t want to sit. He just was Iaying1”~ flat on
                                                    . . .


                      his back, so Aguilar lifted him up by his shoulders and propped him up, and then, put his
                      legs up against him, so he could just lean up against his legs.

 Sgt. Bridges:        You said he wasn’t really saying anything, but was he                . . .   could you tell that he was able
                      to acknowledge you and

 Ofc. Oakes:          No, I couldn’t tell he was acknowledging anything.

 Sgt. Bridges:        Was.       . .   was he breathing.. was he  .




 Ofc. Oakes:          He was breathing. His eyes were wide open. He just. once we got him sitting up.
                                                                                           . .


                      like, he just was not responding to anything we wanted to say.

 Sgt. Bridges:    Once E.M.S. arrived, did they attempt any kind of lifesaving procedure                            .   . .   CPR, on the
                  scene?

 Ofc. Oakes:      No, there was no CPR or lifesaving. like, nobody thought anything of any kind of condi-
                                                                             . .


                  tions like that on scene. They just thought it was a regular psych    eval. They asked to . . .


                  leave the restraints on him at the time just because of him fighting the officers at the
                  time. They got him on the.. the stretcher and then took him.. to the Medical Center
                                                                  .                                         .


                      or on the way to the Medical Center.

 Sgt. Bridges:    Did you speak to any witnesses while you were on scene?

 Ofc. Oakes:      I   . . .   I didn’t personally.   . .        no, sir.

 Sgt. Bridges:    To your knowledge, did.. did you use a Taser or any other of your weapons or tools.
                                                            .                                                                               .




Ofc. Oakes:       No, sir.

                                                                                                                    CCG000 172
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 8 of 15

  INTERVIEW WITH: Officer W. Ronnie Oakes
                                                                                                      CASE: 17-01
  Date/Time Taped: Friday, January 13, 2017/8:06 am.                                                  Page 5 of 10

  Sgt. Bridges:        . . .   with the suspect?

  Oft. Oakes:          No, sir.

  Sgt. Bridges:   ‘    To your knowledge, did any of the officers use..

  Ofc. Oakes:          No, sir.

  Sgt. Bridges:                their Taser or any other.

  Ofc. Oakes:          No, sir.

 Sgt. Bridges:                 tool?

 Ofc. Oakes:          Not.. not. I mean I. I arrived, I was fourth on scene. Evrard was.. looked like he
                                  .            . .         .                                      .


                      was in control of situation now, ‘cause Dudley and Aguilar were trying to, I guess, rest or
                      take a break. And I ran up the hill and held his legs down so he could get the leg shackles
                      on. But. Imean I couldn’t
                                        . .             I didn’t see any taser cartridges, any lasers being drawn,
                                                               . . .


                      no weapons out, nothing like that.

 Sgt. Bridges:        When you arrived, what the officers were there with the suspect, what type of force, if
                      any, was being used against the suspect?

 Ofc, Oakes:          The only thing I could tell was Evrard was on the gentleman’s back keeping him down,
                      ‘cause he was still like he was trying to ri~ove around and fight.

 Sgt. Bridges:        No punching, kicking             .




 Ofc, Oakes:          Never.          . .   no punching, kicking, anything.

 Sgt. Bridges:        Lieutenant Graham.

 Lt. Graham:          Officer Oates.

 Ofc. Oakes:          Yes, sir.

 Lt. Graham:          Did you ever strike the suspect?

 Ofc. Oakes:          No, sir.

 Lt. Graham:          Okay, and I don’t know if you actually answered this, but did you ever see either one of
                      the other officers, either strike the suspect?

 Ofc. Oakes:          No, sir. The only contact Isaw with any officer and the suspect was just Evrard that was
                      on his back trying to keep him from ;from moving around once they got the handcuffs
                                                                       . .




                                                                                              CC00001 73
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 9 of 15


  INTERVIEW WITH: Officer W. Ronnie Oakes                                                                      CASE: 17-01
  Date/Time Taped: Friday, January 13, 2017/8:06 am.                                                           Page 6 of 10

                 on him. But the other two officers were standing up closer to the house and away from
                 the suspect               .




  Lt. Graham:    Okay.

  Ofc. Oakes:    . . .    so I didn’t see any contact made by the other officers.

  Lt. Graham:    And can you tell us why.  or if you recall, why the suspect, when they was transporting
                                                       . .


                 him, why did he have a mask on the lower portion of his mouth? Did you observe.. ob-                     .


                 serve that?

 Ofc. Oakes:     The    I    I didn’t see ‘em put a mask on at all. And unless they put it on in the
                          . . .   . . .                                                                             . .   the
                 ambulance, I didn’t see any mask put on him.

  Lt. Graham:    Okay. Have you ever serviced a call at that residence before, that 760 Moss Drive?

 Ofc. Oakes:     No, sir.

 Lt. Graham:    Okay, or have ever had any dealings with that particular suspect prior to that night?

 Ofc. Oakes:    No, sir, not to my recollection. I know that’s,     . .   that’s Beat 25, but I’ve.   . .   I’ve never dealt
                with that. that person to my knowledge.
                                     . .




 Lt. Graham:    And when you arrived on the scene, apparently, you felt it was necessary to ask Dudley
                   Officer Dudley and Officer Evrard if they needed some relief or a break, did you ever
                have that conversation with them?

 Ofc. Oakes:     Ididn’t ask ‘em if they needed any relief. They just looked like they were winded, ‘cause
                I     from what I could tell from the time that the screaming started on the radio until I
                  . . .


                got there was probably, maybe, three to four minutes. They said they were fighting with
                him until Evrard got there.

 Lt. Graham:    And both officers appeared to be winded?

 Ofc. Oakes:    Yes, sir. I know Dudley ended up having like an asthma attack, He had to get his inhaler.

 Lt. Graham:    And that asthma attack, you feel was a result from the suspect fighting and resisting,.                       .




 Ofc. Oakes:    Yes, sir.

 Lt, Graham:    . . .   arrest?

 Ofc. Oakes:    Yes, sir. Dudley  he did say afterwards that’s the
                                               . . .                          . . .   that’s the most he’s ever had to
                put up with somebody trying to resist him.



                                                                                                     CCG0001 74
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 10 of 15


   INTERVIEW WITH: Officer W. Ronnie Oakes                                                                                        CASE: 17-01
   Date/Time Taped: Friday, January 13, 2017/8:06 am.                                                                             Page 7 of 10

   Lt, Graham:     Okay, so in your conversation between Officer Dudley and Officer Aguilar.                                . .   Aguilar, they
                   were actually corn     the suspect was combative?
                                                                 . . .




   Ofc. Oakes:     Yes, sir.

   Lt. Graham:     Okay. Did you see any blood or any bruises to the suspect?

   Ofc. Oakes:    The suspect, he looked like he had a   like a laceration above his right eye. And there
                                                                                       . . .


                  was blood that was on the ground right where he was layingt~kl whenever I pulled up on
                  scene. Where he was laying1”1 down on the ground facedown.

  Lt. Graham:     Okay. Did the suspect make any statements to you?

  Ofc. Oakes:     No, sir. He     he was still yelling whenever I got out of my car, and then, once Iran up
                                               . . .


                  the hill, we got the leg shackles on him, and he didn’t say anything from then.

  Lt. Graham:     And    and why did the officers that were ~utthere, prior to your arrival, feel that it was
                               . . .


                  necessary for leg shackles?

  Ofc. Oakes:     ‘Cause he was still actively kicking, ‘cause Ev    Officer Evrard was on his back, and he
                                                                                                 . . .


                  was still    you know, I
                                       . . .    the best way I can describe it, floppingaround like a fish. And
                                                                         . . .


                  his legs were still up and around moving. So, we said, hey, let’s get some leg restraints on
                  him, so I held his legs down and Dudley ran to his car and got leg restraints.

  Lt. Graham:     Okay, did you sustain any injuries during this con                                     .




  Ofc. Oakes:     No, sir.

  Lt. Graham:     . . .       tact?

  Ofc. Oakes:    No, sir.

  Lt. Graham:    And you stated that you, also, nev.                                 , .   never saw any evidence that a laser had been de-
                 ployed...

  Ofc. Oakes:    No, sir.

  Lt. Graham:    . . .        which is taggings or wire or.                      .




  Ofc. Oakes:    I didn’t see any..

  Lt. Graham:     . .     .   probes, any.                 . .




 Ofc. Oakes:     . . .        I didn’t see any.                   . .




  Lt. Graham:    . . .    of that?                     ,




                                                                                                                        CCG0001 75
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 11 of 15

   INTERVIEW WITH: Officer W. Ronnie Oakes                                                                   CASE: 17-01

   Date/Time Taped: Friday, January 13, 2017/8:06 am.                                                        Page 8 of 10

   Ofc. Oakes:           . . .   any tags, taser cartridges, anything like that on the ground.

   Lt. Graham:           Were there any talk out there among the other officers or witnesses on the.                       . .   at
                         the location about a Taser or anyone being tased?

  Ofc. Oakes:            After we went back to the scene, I know Iwas up by the caution or by the      the         . . .


                         tape that we had up and Evrard went to ask one of the. the homeowners,
                                                                                              . .


                         ‘cause there was a the    the witness that was outside the whole time, he
                                                     . . .                                              he          . . .


                         saw the whole incident that took place. And then he asked the     his father that
                                                                                                     . . .


                         was inside, what did he hear, what did he see, and he stated that he heard officers
                         tase him multiple times.

  Lt. Graham:            Okay, but he did not see.anything? He just...

  Ofc. Oakes:            He..

  Lt. Graham:            . . .   heard   .




  Ofc, Oakes:            He     he said he heard it and that he knows what tasers sound like, ‘cause he’s
                                 . . .


                         heard it on T.V. before.

  Lt. Graham:            Okay. I don’t have any other questions.

  Sgt. Bridges:         Sergeant Birris-Mayo.

  Sgt. Birris-Mayo:      Officer Oakes, what were the lighting conditions when you arrived on the scene?

  Ofc. Oakes:           There was a street light... I believe, towards the bottom of the driveway. It was
                        still. maybe like,5:00
                                   ..                  5:30 in the morning, so it wasn’t very well lit, but we
                                                       . . .


                        just had that. that one street light. I believe. I’m not sure if there was any
                                             , .                       . .


                        house lights or not. So, it wasn’t very. like, well lit, but we could still kind of see
                                                                       . ,


                        what was going on.

  Sgt. Birris-Mayo:     Okay. You stated that you observed        ..         I believe you said, Officer Dudley strug-
                        gling with him    straddling?
                                             . . .




  Ofc. Oakes:           That was Evrard.

 Sgt. Birris-Mayo:      Evrard?

 Ofc. Oakes:            Yes, ma’am.

 Sgt. Birris-Mayo:      Okay. The area of the ground, where they were at, was it a flat earth                . .




 Ofc. Oakes:            Uh..     . .




                                                                                                    CCG000I 76
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 12 of 15

   INTERVIEW WITH: Officer W. Ronnie Oakes                                                                          CASE: 17-01

   Date/Time Taped: Friday, January 13, 2017/8:06 a.m.                                                              Page 9 of 10

   Sgt. Birris-Mayo:     . . .       or were there decorative rocks or anything        .




   Ofc. Oakes:           There was                .




  Sgt. Birris-Mayo:      . .     .   other than a flat surface?

  Ofc, Oakes:            There was rocks next to the      the little sidewalk right
                                                                    . .   .              that was there. But
                                                                                                       . . .

                                                    1 1
                         then, where he was laying, ’~ it was       it was flat at that area, but the
                                                                              .   .                      the          . . .


                         grass did kind of slope downhill from there. But they were kind of up at the top,
                         where the grass leveled off.

  Sgt. Birris-Mayo:      Okay, so he would not have been turned over on his chest and having to endure
                         having rocks pressing in up               . .




  Ofc. Oakes:            Yeah, he            .




  Sgt. Birris-Mayo:      . . .       against him?

  Ofc. Oakes:            . . .       he   , . .   he was in a grassy area.

  Sgt. Birris-Mayo:      Okay. No other questions.

  Ofc. Oakes:            Okay.

  Sgt. Bridges:          Lieutenant Graham.

  Lt. Graham:            I have no other questions.

  Sgt. Bridges:          Sergeant Mayo.

  Sgt. Birris-Mayo:      No other.questions.

 Sgt. Bridges:           Officer Oakes, we’ve asked you several questions, you’ve explained to us all your
                             the knowledge of the event, is there anything you feel like we did not ask you
                         or that you need to tell us at this time?

 Ofc. Oakes:            Think everything was covered.

 Sgt. Bridges:          Is. do you have any knowledge of anyone having. besides the officers on
                                 . .                                                             . .


                        scene with body cams, do you have any knowledge of anyone having a video re-
                        cording of the incident?

 Ofc, Oakes:            Not from what I seen      I mean there was the      the one gentleman that was
                                                                                      . . .


                        standing outside, the officers that were there. I don’t,.. I don’t believe seeing
                        anybody else outside as far as like family members       neighbors. There’s one
                                                                                              . . .


                        neighbor that came out later, once we came back to the scene and got the. the                         . .




                                                                                                               CCG000I77
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 13 of 15


  INTERVIEW WITH: Officer W. Ronnie Oakes                                                     CASE: 17-01
  Date/Time Taped: Friday, January 13, 2017/8:06 a.m.                                        Page 10 of 10

                  tape up, and she wanted to know if her neighbors were okay. And we said, yeah, your
                  neighbors are fine. It’s a non-related incident that’s .that happened at their house. But
                                                                      . .


                  as far as I know, there was no other witnesses that     that saw anything that happened.
                                                                      , . .




  Sgt. Bridges:   Okay. This concludes the interview with Officer Ronnie Oakes. The time is 8:24 a.m.


                                                 S....

  1db (DS710132—A 00:16:40)




                                                                                        CCG0001 78
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 14 of 15



                                                                                                     Recording#: DS 710/31
                                                                                                                 Folder:         JL
                                                                Case Interview
                                                                    Sheet




   Case Number              )7   -   C)

   Today is     i~’~ioi~j            ~    l’~’~        ,   20   i7       ,and the time isç~a/pm.                   This is a recorded

   interview with           ~                     O~ k~S                         .   His/Her home address is   _______________




  _________________          and he/she can be reached at the home/cellular telephone number ol                      -




   He/She has been employed with ~                     C~S ~~ws~~                    ~      for the past   r ~n’u~.
                                                                                                                yes/~ie~nths

  asa         ~?OlicL ~                                              ,




  This interview is being conducted in the Office of Professional Standards located in the Public Safety
  Center, Present during the interview are Major F. D. Blackmon, Lieutenant R. L. Graham, and Sergeants T.
  L. Birris-Mayo, and J. G. Bridges. The Office of Professional Standards is conducting an investigation
  ordered by R. T. Boren, Chief of Police.


  Mr./Mrs./Miss/Ms./Rank                  ~                O~)(~                           ,would you please state for the record

  yourknowledgeofthefactsinvolving                     $~t                   ~            1]-~c4-~r. ~
  ~           ~C~-kce~-J~
                     O(...                         ~




  This concludes the interview with                    &‘~‘c~X            Qc.~c~s

  The time is         ~‘                          €~/p.m.




                                                                                                                CCG0001 79
Case 4:19-cv-00005-CDL Document 12-3 Filed 11/08/19 Page 15 of 15


      )~7c~   ~




     ~POLtC~      /
                                  Columbus Police Department
                                       P. 0. Box 1866 510 Tenth Street
                                                          ‘


      R. 1, Boren                       Columbus, Georgia 31902-1866                          L. H. Miller
     Chief ofPolice
                                                                                            Assistant Chief




                      EMPLOYEE VOLUNTARY STATEMENT

  I am giving this statement freely and voluntarily to the’ Office of Professional Standards. I under-
  stand that the Office of Professional Standards is conducting an investigation into:

                       ~i4~ l-kciiur       Artej~\&       ~-A~’c\,~

                                 p~       Muss ~
  I understand that I am free to leave and conclude the interview at any time I choose to do so. I have
  not been threatened or coerced in any manner prior to giving this statement. I understand that no
  disciplinary action will be taken against me if I refuse to answer questions at this time. I am aware
  that all answers that I give to questions and all statements that I make must be truthful and that
  giving untruthful statements to investigators is subject to disciplinary action.

  Due to the nature of the investigation, I understand it is a requirement that I not discuss the facts
  in this case with anyone. 1-lowever, this does not mean that I relinquish my attorney/client privilege.




                      O~
  Print Your Name                                             Witness




                                 ‘—/3-/i        C2~t2~.
  Signature                            Date/Time




 ~-._
 Witfiess

                             Phone (706) 653-3100             Fax   (706)653-3114
                                                                                      CCG0001 80
                                       An Equal Opportunity Organization
